Stolz, Judge.
This pro se appeal from the trial court’s February 23, 1973, discretionary order (certified for immediate review) denying the appellant’s application for an appeal bond, is rendered moot by this court’s affirmance on May 3, 1973, of the appellant’s conviction in Reid v. State, 129 Ga. App. 41, which terminated the only proceeding shown to exist in the appellant’s case, in which case the appellant was represented by counsel.
Accordingly, the appeal, being moot, must be dismissed.

Appeal dismissed.


Eberhardt, P. J., and Pannell, J., concur.